DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 11 is the inclusion of limitation(s) “determine a respective similarity parameter between the given query and each respective past query of the set of past queries, the determining the respective similarity parameter between the given query and each respective past query of the set of past queries is based on a degree of an overlap between: the set of documents relevant to the given query, and the respective set of documents of the respective past query”, which is not found in the prior art.  The closest possible prior art in this case is Rickard et al (US 2018/0052853 A1), which teaches a system stores objects of different types and allows search over the objects. The system receives search requests and processes them to determine search results matching the search criteria. The system ranks the search results based on weighted aggregates of features describing objects represented by each search result. The system monitors search results that were accessed by user for further information and marks them as accessed results. The system adjusts the feature weights used for ranking search results to optimize the ranking of the search results. The system analyzes the result of using the adjusted feature weights on past searches that are stored in the system. The system determines an aggregate accessed results rank for each adjusted set of weights. The system selects a set of feature weights that optimizes the aggregate accessed results rank for past searches.
Claims 2, 4, 7-10, 12, 14, and 17-20 depend from claims 1 and 11 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161